IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                       April 2, 2008
                                     No. 07-60932
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


IN THE MATTER OF: MICHAEL E. McDUFFIE,
                                                                                          Debtor
MICHAEL E. McDUFFIE,
                                                                                     Appellant
v.
COUNTRYWIDE HOME LOANS, INC.,
                                                                                       Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 (1:07-CV-1024)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM: *
       Debtor-Appellant Michael E. McDuffie appeals the judgment of the

district court dismissing his appeal from the bankruptcy court. We review

the district court’s dismissal of McDuffie’s appeal in this case for abuse of

discretion, that dismissal being grounded in several acts of delay and

perceived lack of good faith on the part of the Debtor-Appellant.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      As both parties to this appeal have suggested that oral argument is not

warranted, we decide it on the basis of arguments presented in their briefs

and the contents of the record on appeal. Having now carefully reviewed the

law as presented by the parties and set forth in the rulings of the bankruptcy

court and the district court, as applied to the facts reflected in the record on

appeal, we are convinced that the district court did not abuse its discretion in

dismissing McDuffie’s appeal. Largely on the basis of the reasons stated by

the district court, we affirm its dismissal of the subject appeal.

AFFIRMED.




                                        2